In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00133-CR



        AARON CUTHBERT MOONA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 2
                  Tarrant County, Texas
               Trial Court No. 1365078D




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Aaron Cuthbert Moona has filed a motion to dismiss this appeal. The motion was signed

by both Moona and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

       Accordingly, we dismiss this appeal.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      October 25, 2016
Date Decided:        October 26, 2016

Do Not Publish




                                              2